     Case 2:19-cv-01066-MCE-DB Document 20 Filed 08/13/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    DANNY CARDENAS, Jr.,                               No. 2:19-cv-01066 MCE DB P
11                       Plaintiff,
12           v.                                          ORDER
13    B.S. EDWARDS, et al.,
14                       Defendants.
15

16          Plaintiff, a state prisoner proceeding pro se with a civil rights action, has filed a civil

17   rights action pursuant to 42 U.S.C. § 1983. Plaintiff claims defendants violated his rights under

18   the Eighth Amendment. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On March 16, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. (ECF No. 17.) Plaintiff has

23   not filed objections to the findings and recommendations.

24   ////

25   ////

26   ////

27   ////

28   ////
                                                         1
     Case 2:19-cv-01066-MCE-DB Document 20 Filed 08/13/20 Page 2 of 2

 1             The court has reviewed the file and finds the findings and recommendations to be
 2   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY
 3   ORDERED that:
 4             1. The findings and recommendations filed March 16, 2020, are ADOPTED in full;
 5             2. The complaint is DISMISSED without leave to amend; and
 6             3. The Clerk of the Court is directed to close this case.
 7             IT IS SO ORDERED.
 8   Dated: August 12, 2020

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                          2
